                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT of TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )           Case No. 1:20-cr-32-CLC-CHS
                                                  )
 DONALD EUGENE FISHER                             )

                                             ORDER

        Magistrate Judge Christopher H. Steger filed a report and recommendation recommending

 that the Court: (1) accept Defendant’s guilty plea to Count One of the one-count Information;

 (2) adjudicate Defendant guilty of traveling in interstate commerce to commit an illicit sexual act

 in violation of 18 U.S.C. § 2423(b); and (3) order that Defendant remain in custody pending further

 order of this Court.     (Doc. 23.)   Neither party filed a timely objection to the report and

 recommendation. After reviewing the record, the Court agrees with Magistrate Judge Steger’s

 report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the report and

 recommendation (Doc. 23) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        1. Defendant’s plea of guilty to Count One of the one-count Information is ACCEPTED;

        2. Defendant is hereby ADJUDGED guilty of traveling in interstate commerce to commit

            an illicit sexual act in violation of 18 U.S.C. § 2423(b); and

        3. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

            scheduled to take place on January 20, 2021, at 2:00 p.m. before the Honorable Curtis

            L. Collier.




Case 1:20-cr-00032-CLC-CHS Document 26 Filed 09/29/20 Page 1 of 2 PageID #: 77
      SO ORDERED.

      ENTER:

                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                      2

Case 1:20-cr-00032-CLC-CHS Document 26 Filed 09/29/20 Page 2 of 2 PageID #: 78
